ROBERT C. LASKOWSKI Attorney at Law 520 S.W. Yamhill Suite Portland, Oregon 97204-1329 Telephone Facsimile (503) 241-0780 (503) 227-2980 e-mail: roblaw@hevanet.com March 16, 2009 Tom Jones Securities and Exchange Commission 100 F Street N. E. Washington, D.C. 20549 Rotoblock Corporation Preliminary Information Statement on Schedule 14C Filed February 9, 2009 File No. 0-51428 Dear Mr. Jones: Enclosed is an amended Information Statement which is marked to show revisions and additions in response to your comment letter of February 25, 2009. You are responding to your comments on behalf of the company in the same order as they appeared in your letter. General 1.As we informed you in our letter of March 4, 2009, the company has decided to hold a special meeting of the shareholders, instead of seeking approval by consent action, to approve the reverse stock split and increasethe authorized capital stock. The company will forego for the present time an amendment to the Articles of Incorporation granting the directors the authority to undertake future reverse stock splits without the need for shareholder approval. Tom Jones March 16, 2009 Page 2 2.At the time the company received your comment letter, Chien Chih Liu, the company’s Chief Executive Officer, had contacted only eight people for the purpose of obtaining consent to the original intended consent action without a meeting.
